CHRISTIAN, Judge.
The offense is selling whisky in a “dry area”; the punishment, a fine of $150.
The complaint and information are deemed sufficient.
The proof on the part of the State was to the effect that appellant sold one-half pint of whisky to R. I. Deckert. Testifying in his own behalf, appellant denied making the sale.
There is no. evidence in the record in support of the averments in the complaint and information that a local option election had been held in Scurry County; that said election had resulted in the prohibition of the sale of intoxicating liquor; and that the result had been duly declared and published by the commissioners’ court. Appellant’s contention that, in the absence of such proof, the evidence is insufficient to support the conviction must be sustained. See Oscar Humphreys v. State, Opinion No. 18,565, delivered December 9, 1936 (page 383 of this volume).
The judgment is reversed and the cause remanded.

Reversed and remanded.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.